Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 1/11/2021 has been received and claims 1-26 are pending.
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2020.

Claim Objections
Claims 16-26 are objected to because of the following informalities:  
in line 14 of Claim 16, delete “”at least one” before “container”;
in line 16 of Claim 16, 
delete “the at least” before “the container interior”,
delete “”at least one” before “container (5)”;
in line 17 of Claim 16, delete “a” before “form” and insert --the--;
in line 4 of Claim 20, insert --at least one-- before “plasma chamber”;
in line 2 of Claim 21, insert --at least one-- before “plasma chamber”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claim 1 there is no written description support for the limitation/configuration where only one “ventilation line [is present] for at least partially ventilating both the at least one plasma chamber (17) and the container interior (5.1) of the at least one container” as it appears from the Specification that at least two ventilation lines (76 or 84, as well as 87) are required for at least partially ventilating both the at least one plasma chamber and the container interior. As to Claim 22, there is no written description support for corresponding structure(s) for the limitation “drying device” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, it is not clear how the configuration where only one ventilation line is present can “at least partially ventilating both the at least one plasma chamber (17) and the container interior (5.1) of the at least one container”.
In Claims 19 and 20, it is not clear how/whether “a second ventilation line (76)” and “a third ventilation line (76}” can be a same structure.
In Claim 22, it is not clear what structure corresponds to “a drying device”. In addition, it is not clear what the metes and bounds of the limitation “in an area of…” is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, 21, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behle (20060150909).
As to Claim 16, Behle (‘909) discloses an apparatus for plasma treatment of containers (see Figures 1-4) comprising: 
at least one plasma station (1) arranged on a plasma wheel (90), each of the at least one plasma station (1) including at least one plasma chamber (15; 17) configured to receive a container (12; 14; 25; 27) with a container interior (22; 24), each of the at least one plasma chamber (15; 17) configured to be at least partially evacuated (via 41, 43, 45; 35, 37, 39), 

the at least one plasma station (1) having at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) for at least partially ventilating both the at least one plasma chamber (15; 17) (via 41, 43, 45; 46) and the container interior (22; 24) of the at least one container (25; 27; 12; 14) (via 35, 37, 39; 55, 57) (see p. 6 [0091]-[0093]) after the plasma treatment, 
wherein the at least one ventilation line (55; 57; 46) provides the container interior (22; 24) of the at least one container (25; 27; 12; 14) with a sterilization medium in the form of gas, vapour or mist (see p. 5 [0082] – line 8, p. 6 [0090] – lines 1-3 and [0094]), and wherein the at least one ventilation line (55; 57) is connected (via 60) to a supply unit for the sterilization medium in the form of gas, vapour or mist (see p. 5 [0082] – line 8, p. 6 [0090] – lines 1-3 and [0094]).
As to Claim 18, Behle (‘909) discloses that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a first ventilation line (55) for ventilation by means of the sterilization medium, said first ventilation line (55) opening in a fluid-tight manner into a central process gas line (i.e. gas line where 60 is located) and fluid flow therethrough is controlled and/or regulated via a first valve device (60) (see Figures 1A-1B).
As to Claim 21, Behle (‘909) discloses that the apparatus further comprises a suction line (43; 45) opening into the at least one plasma chamber (1) for evacuation by suction of the sterilization medium (see Figure 1A-1B).

	As to Claim 26, Behle (‘909) discloses that the at least one plasma station (1) is configure to receive at least two containers (25, 27; 12, 14) (see Figures 1A-1B and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) as applied to claim 16 above, and further in view of Plester (20010042510).
Behle (‘909) is relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 102(a)(1).

It was known in the art before the effective filing date of the claimed invention to provide a sterilization device connected to at least one ventilation line in an apparatus for plasma treatment of containers. Plester (‘510) discloses an apparatus for plasma treatment of containers (see Figures 1-4) comprising: 
at least one plasma station (A, B, C, D) arranged on a plasma wheel (see p. 4 [0042]) , each of the at least one plasma station (A, B, C, D) including at least one plasma chamber (1 – 1a, 1b, 1c, 1d) configured to receive a container (2) with a container interior, each of the at least one plasma chamber (1) configured to be at least partially evacuated (via 20, 22), 
wherein the at least one plasma station (A, B, C, D) is configured to provide an internal coating the container interior of the at least one container (2) by means of a plasma treatment when the container (2) is positioned inside the at least partially evacuated plasma chamber (1); 
the at least one plasma station (A, B, C, D) having at least one ventilation line (conduits where 19/21/23 are located; 18, 20, 22) for at least partially ventilating the at least one plasma chamber (1 – 1a, 1b, 1c, 1d) and the container interior of the at least one container after the plasma treatment, 
wherein the at least one ventilation line (18) provides the container interior of the at least one container (2) with a sterilization medium in the form of gas, vapour or mist (via 4), and wherein the at least one ventilation line (18) is connected to a supply unit (4) for the sterilization medium in the form of gas, vapour or mist (see Figure 1), and
wherein the at least one ventilation line (18; 20; 22) is connected with its end facing away from the at least one chamber (1) to a sterilization device (4) (see Figure 1), 

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sterilization device connected to the at least one ventilation line of Behle in order to provide a blend of gases as the process gas so as to produce a desired coating as shown by Plester.
Thus, Claim 17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909) and Plester (‘510).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) as applied to claim 16 above, and further in view of Sagona (20140004022).
Behle (‘909) is relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 102(a)(1).
While Behle (‘909) discloses that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a third ventilation line (46) for ventilation by means of the sterilization medium, said third ventilation line (46) opening in a fluid-tight manner into the at least one plasma chamber (15; 17) and fluid flow therethrough is controlled and/or regulated via a third valve device (74) (see Figures 1A-1B) and that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a second ventilation line (57) for ventilation by means of sterilization medium and fluid flow therethrough is controlled and/or regulated via a second valve device (60) 
It was known in the art before the effective filing date of the claimed invention to provide a ventilation line that is open in a fluid-tight manner into a side of a vacuum channel in an apparatus for plasma treatment. Sagona (‘022) discloses an apparatus for plasma treatment of containers (10) (see Figure 2, p. 11 [0232]) comprising: 
at least one plasma station (28) including at least one plasma chamber being a container (10) with a container interior (see Figures 1-2), each of the at least one plasma chamber (10) configured to be at least partially evacuated (via 98, 574, 576), 
wherein the at least one plasma station (28) is configured to provide an internal coating the container interior of the at least one container (10) by means of a plasma treatment (see Figure 2, p. 11 [0232]); 
the at least one plasma station (28) having at least one ventilation line (50, 576) for at least partially ventilating both the at least one plasma chamber in the form of the container interior of the at least one container (10) after the plasma treatment, 
wherein the at least one ventilation line (108) provides the container interior of the at least one container (10) with a sterilization medium in the form of gas, vapour or mist (via 594 and/or 602, and 588), and wherein the at least one ventilation line (108) is connected (via 584, 586) to a supply unit (144) for the sterilization medium in the form of gas, vapour or mist (see Figure 2),
wherein the at least one ventilation line (108, 110) includes a second ventilation line (108) for ventilation by means of sterilization medium, said second ventilation line (108) 
in order to provide reactants/process gases (see entire document, particularly p. 11 [0225] and [0227]-[0231]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a ventilation line that is open in a fluid-tight manner into a side of a vacuum channel in the apparatus of Behle as a known alternate configuration in order to provide reactants/process gases within the container as shown by Sagona (see MPEP §2144.04 (V)(B) and/or (VI)(C)).
Thus, Claims 19-20 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909) and Sagona (‘022).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909).
Behle (‘909) is relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 102(a)(1).
While Behle (‘909) discloses that each plasma station (1) includes a gas lance (55; 57) which is selectively inserted into the container interior (22; 24) for at least partially ventilating the container interior (22; 24) (see Figures 1A-1B) where the sleeve (19) is retracted/raised (see Figure 3), Behle (‘909) does not appear to specifically teach that the gas lance is retracted from the container interior for at least partially ventilating the at least one plasma chamber. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an alternate configuration where the gas lance (5; 57) is movable with respect to the sleeve (19) as a known alternate configuration in order to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20110186537, 20150098084.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REGINA M YOO/            Primary Examiner, Art Unit 1799